UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7319



DORTHA ELKINS,

                                              Plaintiff - Appellant,

          versus

DEBORAH A. HICKEY, Warden,
                                               Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Chief
District Judge. (1:04-cv-00992)


Submitted:   December 18, 2006             Decided:   January 8, 2007


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dortha Elkins, Appellant Pro Se. Michael Lee Keller, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dortha Elkins appeals the district court order dismissing

her 28 U.S.C. § 2241 (2000) petition for failure to state a claim.

Because she failed to demonstrate that 28 U.S.C. § 2255 (2000) was

inadequate or ineffective to test her conviction, Elkins did not

meet the criteria for proceeding under § 2241.           In re Jones, 226

F.3d 328, 333-34 (4th Cir. 2000).          Accordingly, we deny Elkins’

motions for appointment of counsel and to proceed on appeal in

forma pauperis and affirm.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                   - 2 -